Citation Nr: 0635935	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids 
for the period between January 22, 2002, and February 7, 
2002, currently assigned a 20 percent disability evaluation.

2.  Entitlement to an increased evaluation for hemorrhoids on 
or after April 1, 2002, currently assigned a 10 percent 
disability evaluation.

3.  Entitlement to an earlier effective date prior to January 
26, 1993, for the grant of service connection for 
hemorrhoids.

4.  Entitlement to an earlier effective date prior to January 
22, 2002, for the assignment of a 20 percent disability 
evaluation 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1985.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from July 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The July 2002 rating 
decision assigned a 100 percent evaluation for the period 
between February 7, 2002, and April 1, 2002 based on surgical 
or other treatment necessitating convalescence and continued 
the noncompensable evaluation effective from April 1, 2002.  
The March 2003 rating decision denied entitlement to an 
effective date for the grant of service connection for 
hemorrhoids prior to January 26, 1993, and determined that a 
20 percent disability evaluation was not warranted.  The 
veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  During the 
pendency of the appeal, a January 2004 rating decision 
increased the evaluation for hemorrhoids to 20 percent for 
the period between January 22, 2002, and February 7, 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of the maximum schedular 
evaluation for hemorrhoids for the period between January 22, 
2002, and February 7, 2002, and this disability is not shown 
to present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.

3.  On or after April 1, 2002, the veteran has not been shown 
to have hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures

4.  A formal or informal claim for service connection for 
hemorrhoids was not received prior to the claim filed on 
January 26, 1993.

5.  A formal or informal claim for an increased evaluation 
for hemorrhoids was not received prior to January 22, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hemorrhoids for the period between January 22, 2002, and 
February 7, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7336 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids on or after April 1, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2006).

3.  The requirements for an effective date prior to January 
26, 1993, for the grant of service connection for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).  

4.  The requirements for an earlier effective date prior to 
January 22, 2002, for the assignment of a 20 percent 
disability evaluation for service-connected hemorrhoids have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.157, 3.159, 3.327, 3.400 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claims for earlier 
effective dates.  However, as will be discussed below, the 
Board has determined that there is no legal entitlement to 
the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice provisions 
and duty to assist provisions are inapplicable.  See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the veteran's claims for an increased 
evaluation, the RO did provide the appellant with notice in 
June 2002, prior to the initial decision on the claim in July 
2002, as well as in October 2002, June 2003, and August 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation.  Specifically, the June 2003 and August 2003 
letters stated that, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  Additionally, the January 2004 statement 
of the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  In 
fact, the January 2004 SOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
hemorrhoids, namely Diagnostic Code 7336.   

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2002, June 2003, and 
August 2003 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2002, October 2002, June 2003, and August 2003 letters 
notified the veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The June 2002, October 2002, 
June 2003, and August 2003 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the June 2002 letter informed the 
veteran that it was his still his responsibility to support 
his claims with appropriate evidence, and the June 2003 and 
August 2003 letters stated that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decisions and SOC of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an increased evaluation for 
hemorrhoids, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.   Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to an 
increased evaluation for hemorrhoids.  Thus, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The veteran was also afforded a 
VA examination in June 2002.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Increased Evaluation 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 20 percent disability 
evaluation for hemorrhoids for the period between January 22, 
2002, and February 7, 2002 and  a 10 percent disability 
evaluation effective from April 1, 2002 pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under that diagnostic code, a 
10 percent disability evaluation is assigned for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
disability evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  



A.  Period between January 22, 2002, and February 7, 2002

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
hemorrhoids for the period between January 22, 2002, and 
February 7, 2002.  He is currently assigned the maximum 
schedular rating available for hemorrhoids during that time 
period.  Consequently, the veteran is not entitled to an 
increased evaluation for hemorrhoids under Diagnostic Code 
7336.  The Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1) in regard to extraschedular evaluation, 
but finds no evidence that the hemorrhoids caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards during that 
time period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


B.  On or After April 1, 2002

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
hemorrhoids on or after April 1, 2002.  The medical evidence 
of record does not show the veteran to have hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  In fact, the June 2002 VA examiner indicated that 
there were no signs of anemia, no evidence of bleeding, and 
no fissures palpated.  As such the veteran has not been shown 
to have met the criteria for a 20 percent evaluation for 
hemorrhoids.  Therefore, the Board finds that an increased 
evaluation for hemorrhoids on or after April 1, 2002, is not 
warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
hemorrhoids have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability on or after April 1, 
2002.  In the absence of such factors, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected hemorrhoids under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 


II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).


A.  Grant of Service Connection

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
26, 1993, is the correct date for the grant of service 
connection for hemorrhoids.  While the appellant has alleged 
that he is entitled to an earlier effective date prior to 
January 26, 1993, for the grant of service connection for 
hemorrhoids, there is no basis under the governing legal 
criteria to establish that an earlier effective date is 
warranted.

The veteran first presented his claim for service connection 
for hemorrhoids in a statement received on January 26, 1993.  
The record does not contain any earlier statement or action 
indicating an intent to file a claim.  The Board does 
acknowledge that the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension at 
Separation from Service, in December 1985 in which he 
indicated that he had received treatment for hemorrhoids 
during his period of service.  However, the Board also notes 
that the veteran stated that he was only claiming service 
connection for a lower back injury and for hearing loss.  As 
such, it is not clear that the veteran intended to file a 
claim for service connection for hemorrhoids.  While VA is 
obligated to consider all possible bases for compensation, 
this does not mean that it must consider claims that have not 
been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) (an informal claim must identify the benefit sought); 
Cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that 
the Board is not required to anticipate a claim where no 
intention to raise it was expressed).  Therefore, the Board 
finds that the veteran did not express intent to file a claim 
for service connection for hemorrhoids prior to January 26, 
1993.  

Further, even assuming for the sake of argument that the 
veteran did submit a claim prior to January 26, 1993, the 
Board notes that the medical evidence of record does not 
establish that the veteran would have been entitled to 
service connection for hemorrhoids at the time of his claim.  
In this regard, the Board notes that the medical evidence 
associated with the claims file as of January 26, 1993, did 
not show the veteran to currently have hemorrhoids that were 
etiologically related to his military service.  As such, the 
veteran would not have been entitled to service connection 
for hemorrhoids until after the submission of his claim.  The 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In summary, the veteran did not demonstrate an intent to 
claim service connection for hemorrhoids prior to January 26, 
1993.  Therefore, the Board finds that a formal or informal 
claim was not received prior to the informal claim filed on 
January 26, 1993.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to January 26, 1993, for the grant of 
service connection for hemorrhoids.  
B.  Assignment of 20 Percent Disability Evaluation

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
22, 2002, is the correct date for the assignment of a 20 
percent disability evaluation for hemorrhoids.  While the 
appellant has alleged that he is entitled to an earlier 
effective date prior to January 22, 2002, for the assignment 
of a 20 percent disability evaluation for his service-
connected hemorrhoids, there is no basis under the governing 
legal criteria to establish that an earlier effective date is 
warranted. 

A rating decision dated in June 1993 granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation effective from January 26, 1993.  The veteran 
later submitted a claim for an increased evaluation in June 
1996, and a rating decision dated in December 1996 continued 
the noncompensable evaluation for hemorrhoids.  The veteran 
was notified of that decision and of his appellate rights, 
but he did not file a notice of disagreement.  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the issuance of the December 1996 rating decision, 
the veteran first presented his claim for an increased 
evaluation for his hemorrhoids in a statement received on 
February 13, 2002.  The record does not contain any statement 
or action dated earlier than February 13, 2002, indicating an 
intent to file a claim for an increased evaluation.  In fact, 
the February 2002 statement was the first document submitted 
by the veteran following the issuance of the December 1996 
rating decision.  Moreover, the Board notes that the veteran 
did not seek treatment for his service-connected hemorrhoids 
during the time period between the issuance of the December 
1996 rating decision and January 22, 2002.   

In summary, the veteran's statements and the medical evidence 
dated prior to January 22, 2002, did not demonstrate an 
intent to raise an informal claim for an increased evaluation 
for hemorrhoids.  Therefore, the Board finds that a formal or 
informal claim was not received prior to January 22, 2002.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to January 22, 2002, for the grant of a 20 percent disability 
evaluation for hemorrhoids. 


ORDER

An evaluation in excess of 20 percent for hemorrhoids for the 
period between January 22, 2002, and February 7, 2002, is 
denied.

An evaluation in excess of 10 percent for hemorrhoids on or 
after April 1, 2002, is denied.

An effective date prior to January 26, 1993, for the grant of 
service connection for hemorrhoids is denied

An earlier effective date prior to January 22, 2002, for the 
assignment of a 20 percent disability evaluation for 
hemorrhoids is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


